Wright, J.,
dissenting. In my view, the majority incorrectly holds that res judicata does not bar the instant litigation. The majority errs when it points to the BTA’s dismissal of the 1991 appeals as the operative decision. I believe that appellees’ failure to oppose the adoption of the alternative formulas at the October 1, 1990 budget commission hearing on the ground that the hearing occurred beyond when the commission was to complete its work bars, under res judicata, the instant appeals. Consequently, I respectfully dissent.
The commission had been allocating these funds under the formula adopted in 1983. In 1990, the commission began proceedings to replace this formula. After several meetings and approval by the requisite subdivisions, the commission, at its hearing on October 1, 1990 attended by two of the appellees, adopted the new alternative formulas. At this hearing, the commission voted to allocate for 1991 under these formulas.
Appellees appealed the 1991 LGF and LGRAF allocations to the BTA. However, on a motion by the commission, the BTA dismissed the appeals, because the cities had not filed copies of the notices of appeal with the budget commission, as required under R.C. 5705.37. In these appeals, appellees, inter alia, challenged the adoption of the alternative formulas.
The commission then allocated the 1992 LGF and LGRAF under the 1990 formulas, and appellees, again, appealed the allocations to the BTA.
According to Krahn v. Kinney (1989), 43 Ohio St.3d 103, 538 N.E.2d 1058, res judicata includes collateral estoppel, or issue preclusion. Krahn at 107, 538 N.E.2d at 1062, declares the effect of this principle:
“Collateral estoppel precludes the relitigation of an issue that has been ‘actually and necessarily litigated and determined in a prior action.’ Goodson v. McDonough Power Equipment, Inc. (1983), 2 Ohio St.3d 193, 195, 2 OBR 732, 734, 443 N.E.2d 978, 981, citing Whitehead [v. Gen. Tel. Co. (1969), 20 Ohio St.2d 108, 49 O.O.2d 435, 254 N.E.2d 10] * *
*195In Superior’s Brand Meats, Inc. v. Lindley (1980), 62 Ohio St.2d 133, 16 O.O.3d 150, 403 N.E.2d 996, syllabus, we applied collateral estoppel to administrative proceedings:
“Ordinarily, where an administrative proceeding is of a judicial nature and where the parties have had an ample opportunity to litigate the issues involved in the proceeding, the doctrine of collateral estoppel may be used to bar litigation of issues in a second administrative proceeding.”
The Superior’s Brand court held that the BTA acted in a judicial capacity because it issued notice, held a hearing, and afforded an opportunity for the introduction of evidence.
In Set Products, Inc. v. Bainbridge Twp. Bd. of Zoning Appeals (1987), 31 Ohio St.3d 260, 31 OBR 463, 510 N.E.2d 373, we applied res judicata to a decision of a township board of zoning appeals. In that case, Best Silica Company applied to the zoning board for transfer of a variance from Set Products to it and for a longer extension of the existing variance. The zoning board granted the transfer but denied the extension. This decision was not appealed.
One month later, Best Silica, Set Products, and H & R Investment Co. applied for a variance to last the entire useful life of the property. The zoning board ruled that the earlier decision barred the new application under res judicata. On appeal, the court of common pleas affirmed the board’s decision, but the court of appeals reversed the common pleas court ruling and granted the variance.
We held that the zoning board must permit an applicant to present evidence in support of a variance claim and that the board’s grant or denial of a variance is an exercise of a quasi-judicial power. Thus, we reasoned, the board proceeding was of a judicial nature and the parties had an ample opportunity to litigate the issues involved in the proceeding. Consequently, “[a]s the board’s decision was not appealed, it became a final judgment on the merits, whether or not erroneous, and was res judicata to identical future applications. * * * ” Id. at 263, 31 OBR at 465, 510 N.E.2d at 377.
In the instant case, R.C. 5747.51 and 5747.62 authorize the budget commission to allocate these funds. According to division (B) of each statute: “ * * * [T]he commission, after extending to the representatives of each subdivision an opportunity to be heard, under oath administered by any member of the commission, and considering all the facts and information presented to it by the auditor, shall determine the amount of the undivided local government [and local government revenue assistance] fund[s] needed by and to be apportioned to each subdivision for current operating expenses, as shown in the tax budget of the subdivision.”
The budget commission’s 1990 proceeding was of a judicial nature, and the appellees had ample opportunity to litigate whether the commission timely *196adopted the 1990 formulas. Representatives of two of the appellees attended the October 1 hearing and heard the county prosecutor, a member of the commission, state that proper procedure had been followed in accomplishing an agreeable alternative method to apportion the funds. During this hearing, these appellees could have objected to the untimeliness of the commission’s adoption of the formulas, since the commission conducted the hearing one month beyond when R.C. 5705.27 commanded the commission to complete its work. Indeed, Girard’s attorney and Niles’ mayor appeared at this hearing to express each city’s objection to the formula.
Thus, this hearing presented the appellees with the opportunity to object to the untimeliness of adopting the formulas. Consequently, the commission’s decision, not being successfully appealed, “became a final judgment on the merits, whether or not erroneous, and was res judicata to identical future applications.” Set Products, supra, 31 Ohio St.3d at 263, 31 OBR at 465, 510 N.E.2d at 377.